DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following minor informalities: 
Paragraph 26 reads, “such as countertop”, but should read “such as a countertop” or similar.
Paragraph 44 reads “finger coupler 4040”, but should read “finger coupler 404”.  
Appropriate correction is required.
Drawings
The drawings are objected to because 106 of Figure 1 read “camera” rather than “cameras”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 8, Claim 8 recites the limitation “wherein the robotic device is caused to measure … risk factors and motion aesthetics”. The specification provides no details as to how the robotic device measures risk factors and motion aesthetics. The specification only generically recites risk factors and motion aesthetics in Paragraph 33 (“The collision-free motion plan (or path) is planned based on measured risk factors and motion aesthetics in order to optimize the collision-free path for the motion plan”).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 3, 5 – 9, 11, and 18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitation “the environment of the device” and “the position of at least a portion of the plurality of objects. There is insufficient antecedent basis for these limitations in the claim.
Regarding Claim 2, Claim 2 recites the limitation “second image”. No specific first image has been introduced, and a second image already exists (see “images” in Claim 1). Examiner has interpreted this limitation to mean “capture an additional image” in place of “capture a second image”.
Regarding Claim 3, Claim 3 recites the limitation “the gripper”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 additionally recites the limitation “move the attached fingers to specific positions relative to the gripper”. The fingers are a part of the gripper, and therefore unable to move relative to itself. 
Examiner has interpreted gripper to be gripper base, wrist, or other element of a robot end effector from which a relative position might be formed for the purposes of further examination.
Regarding Claim 5, Claim 5 recites the limitation "each different finger".  There is insufficient antecedent basis for this limitation in the claim, which additionally makes it unclear to the Examiner if the gripper is comprised of a singular finger, or at least a multiple of fingers, or if this refers only to types of fingers for a specific task or workpiece.
Examiner has interpreted this to refer to types of fingers for a specific task or workpiece for the purposes of further examination.
Furthermore, Claim 5 recites the limitation “wherein the robotic device is caused to: attach … each different finger at different instances of execution of the collision-free motion plan”. It is unclear to the examiner what the exact temporal limitation is being expressed here, particularly in light of the preceding antecedent basis issue discussed above. It is unclear if the limitation is a) that a plurality of fingers must be attached individually at different times, or in other words, serially, or if b) the limitation is that pairs or sets of fingers must be attached at different times, but may be done so as pairs or sets at the same time when done so.
Examiner notes that if limitation a) is the is the intended interpretation that there is additionally a 112(a) written description requirement issue as the specification does not describe the timing of the attachment of different fingers during the collision-free motion plan with such specificity.
Examiner has interpreted the limitation as b) for the purposes of further examination as the specification most strongly suggests this interpretation (See at least Paragraph 37, “wherein each finger (or pair of fingers) is designed for specific movements associated with engaging and manipulating an object”, Paragraph 46, “The system selects a second set of fingers 420 for the second arm”, and Figure 14.
Regarding Claim 6, Claim 6 recites the limitation “the control module” and “the at least one arm”. There is insufficient antecedent basis for these limitations in the claim.
Regarding Claim 7, Claim 7 recites the limitation “the at least one arm”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 additionally recites the limitation, “analyze an updated image captured after each object is moved by the at least one arm”. This is in direct conflict with an interpretation of the limitation of Claim 1 from which Claim 7 depends. The limitation states “which starts the procedure and results in a subset of the plurality of objects remaining to be grabbed or manipulated”, which can be interpreted as the result of the entire procedure is that a subset of the plurality of objects remains to be grabbed or manipulated. A subset of the plurality of objects cannot remain (Claim 1) and all objects also be moved (Claim 7). 
Regarding Claim 8, Claim 8 recites the limitation “the control module”. There is insufficient antecedent basis for this limitation in the claim.
Furthermore, the term “motion aesthetics” in Claim 8 is a relative term which renders the claim indefinite. The term “motion aesthetics” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification only generally recites the term with no further detail (See Paragraph 33 of applicant’s specification, “The collision-free motion plan (or path) is planned based on measured risk factors and motion aesthetics in order to optimize the collision-free path for the motion plan”). It is therefore unclear how the robotic device is caused to measure motion aesthetics.
Regarding Claim 9, Claim 9 recites the limitation “store information about the camera’s position at that time”. It is unclear what time is meant by “that time”. Examiner has interpreted “that time” to be the time at which an image was taken.
Regarding Claim 11, Claim 11 recites the limitation “information that enhances the collision-free motion path”. Information in the context of this invention is inert and cannot enhance the collision-free motion path. Examiner has interpreted this limitation to mean “information which may be used to enhance the collision-free motion path”.
Regarding Claim 18, Claim 18 recites the limitation “the position of each of the objects”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2, 7 – 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bradski et. al (US 20200078938 A1).
Regarding Claim 1, Bradski teaches:
A non-transitory computer readable medium for storing code, which when executed by a processor causes a robotic device to (See at least Paragraph 51, “Many or all of the functions of robotic device 100 could be controlled by control system 140. Control system 140 may include at least one processor 142 (which could include at least one microprocessor) that executes instructions 144 stored in a non-transitory computer readable medium, such as the memory 146. The control system 140 may also represent a plurality of computing devices that may serve to control individual components or subsystems of the robotic device 100 in a distributed fashion” and Figure 1B): 
receive a stimulus to initiate a procedure (See at least Paragraph 53, “The robotic device may be controlled to pick boxes from a stack of boxes 220 containing a heterogenous mix of shapes and sizes of boxes” and Paragraph 54, “Within examples, a virtual environment including a model of the objects in 2D and/or 3D may be determined and used to develop a plan or strategy for picking up the boxes. In some examples, the robot may use one or more sensors to scan an environment containing objects, as shown in FIG. 2B. As the robotic arm 102 moves, a sensor 106 on the arm may capture sensor data about the stack of boxes 220 in order to determine shapes and/or positions of individual boxes. In additional examples, a larger picture of a 3D environment may be built up by integrating information from individual (e.g., 3D) scans. Sensors performing these scans may be placed in fixed positions, on a robotic arm, and/or in other locations. According to various embodiments, scans may be constructed and used in accordance with any or all of a number of different techniques”); 
analyze images of a plurality of objects, which are positioned in the environment of the device, to determine the position of at least a portion of the plurality of objects (See at least Paragraph 54, “Within examples, a virtual environment including a model of the objects in 2D and/or 3D may be determined and used to develop a plan or strategy for picking up the boxes. In some examples, the robot may use one or more sensors to scan an environment containing objects, as shown in FIG. 2B” and Paragraph 55, “In further examples, scans may be from fixed-mount cameras that have fields of view (FOVs) covering a given field”); 
identify a first object of the plurality of objects to be grabbed or manipulated (See at least Paragraph 61, “In further examples, a facade may be constructed from boxes, for instance to plan in what order the boxes should be picked up. For instance, as shown in FIG. 2C, box 222 may be identified by the robotic device as the next box to pick up”); 
identify the first object's position relative to other objects of the plurality of objects (See at least Paragraph 54, “Within examples, a virtual environment including a model of the objects in 2D and/or 3D may be determined and used to develop a plan or strategy for picking up the boxes. In some examples, the robot may use one or more sensors to scan an environment containing objects, as shown in FIG. 2B”, and Paragraph 61); 
generate a collision-free motion plan for manipulating the first object to achieve a goal (See at least Paragraph 64, “In other examples, the 3D model may be used for collision avoidance. Within examples, planning a collision-free path may involve determining the 3D location of objects and surfaces in the environment. A path optimizer may make use of the 3D information provided by environment reconstruction to optimize paths in the presence of obstacles. In further examples, the optimizer may work in real time and may accept many kinds of constraints. As an example of such a constraint, the optimizer may attempt to keep the end effector level throughout the path”, Paragraph 65, “In additional examples, an environment may be captured as a mesh or set of 3D points. A robot arm may be represented as a convex hull of plane segments for quick collision checking. Constant or frequent updating of the environment may allow the robot arm to quickly respond to changes. In further examples, an optimizer may perform frequent continuous collision checking throughout its path. An optimizer may accept arbitrary constraints in the form of costs, such as to keep a certain distance away from objects or to approach a goal position from a given angle. Additionally, an optimizer may avoid robot fault conditions by working in joint space, keeping track of windup and choosing goal positions from among multiple inverse kinematics solutions. One strategy for motion planning may involve looking ahead several moves to see if the chosen goal joint position will be acceptable for the next move”, and Paragraph 66, “In some embodiments, path constraints, such as collision avoidance for robotic arms, cameras, cables, and/or other components, may be put in a constraint based planning solver and solved for to yield a best path to move the arm for perception. Additionally, in some embodiments, the solver may determine a best path for picking up, moving, and placing an object”); and 
execute the collision-free motion plan, which starts the procedure and results in a subset of the plurality of objects remaining to be grabbed or manipulated (See at least Paragraph 61, “A control system may then determine that box 222 is the next box to pick, possibly based on its shape and size, its position on top of the stack of boxes 220, and/or based on characteristics of a target container or location for the boxes. The robotic arm 102 may then be controlled to pick up the box 222 using gripper 104 and place the box 222 onto the conveyer belt 110 (e.g., to transport box 222 into a storage area)”).
Regarding Claim 2, Bradski teaches:
The non-transitory computer readable medium of claim 1, wherein the robotic device is caused to: 
capture a second image of the subset of the plurality of objects (See at least Paragraph 54, “Within examples, a virtual environment including a model of the objects in 2D and/or 3D may be determined and used to develop a plan or strategy for picking up the boxes. In some examples, the robot may use one or more sensors to scan an environment containing objects, as shown in FIG. 2B”, Paragraph 55, “In further examples, scans may be from fixed-mount cameras that have fields of view (FOVs) covering a given field”); and 
generate a second collision-free motion plan for manipulating a second object selected from the subset of the plurality of objects (See at least Paragraph 64, “In other examples, the 3D model may be used for collision avoidance. Within examples, planning a collision-free path may involve determining the 3D location of objects and surfaces in the environment. A path optimizer may make use of the 3D information provided by environment reconstruction to optimize paths in the presence of obstacles. In further examples, the optimizer may work in real time and may accept many kinds of constraints. As an example of such a constraint, the optimizer may attempt to keep the end effector level throughout the path” and Paragraph 79 which is one instance of several that makes clear that the process of taking images of the objects and generating collision-free motion paths are iteratively performed, “According to various embodiments, a 2D simulator and/or a 3D simulator may be utilized for truck or container loading/unloading or for pallet loading/unloading. In some examples, the state of a stack of boxes may be captured in the physical world and input into the simulator. In some embodiments, a variable size queue of boxes from one to all the boxes may be used by a simulator for finding a next box to pick. For example, a queue of 2 boxes or 4 boxes or 10 boxes may be considered by a simulator”).
Regarding Claim 7, Bradski teaches:
The non-transitory computer readable medium of claim 1, wherein the robotic device is caused to: 
analyze an updated image captured after each object is moved by the at least one arm (See at least Paragraph 65, “Constant or frequent updating of the environment may allow the robot arm to quickly respond to changes. In further examples, an optimizer may perform frequent continuous collision checking throughout its path”, Paragraph 54, “Within examples, a virtual environment including a model of the objects in 2D and/or 3D may be determined and used to develop a plan or strategy for picking up the boxes. In some examples, the robot may use one or more sensors to scan an environment containing objects, as shown in FIG. 2B” and Paragraph 55, “In further examples, scans may be from fixed-mount cameras that have fields of view (FOVs) covering a given field”); and 
update the collision-free motion plan based on the updated image (See at least Paragraph 64, “In further examples, the optimizer may work in real time and may accept many kinds of constraints” and Paragraph 65, “Constant or frequent updating of the environment may allow the robot arm to quickly respond to changes. In further examples, an optimizer may perform frequent continuous collision checking throughout its path”. The environment includes the object, and is updated via images including the environment and the objects. See at least).
Regarding Claim 8, Bradski teaches:
The non-transitory computer readable medium of claim 1, wherein the robotic device is caused to measure, using the control module, risk factors and motion aesthetics in order to optimize the collision-free motion plan (See at least Paragraph 64, “In other examples, the 3D model may be used for collision avoidance. Within examples, planning a collision-free path may involve determining the 3D location of objects and surfaces in the environment. A path optimizer may make use of the 3D information provided by environment reconstruction to optimize paths in the presence of obstacles. In further examples, the optimizer may work in real time and may accept many kinds of constraints. As an example of such a constraint, the optimizer may attempt to keep the end effector level throughout the path”, Paragraph 65, “In further examples, an optimizer may perform frequent continuous collision checking throughout its path. An optimizer may accept arbitrary constraints in the form of costs, such as to keep a certain distance away from objects or to approach a goal position from a given angle. Additionally, an optimizer may avoid robot fault conditions by working in joint space, keeping track of windup and choosing goal positions from among multiple inverse kinematics solutions”, and Paragraph 138, “In another example, an optimizer may perform frequent continuous collision checking throughout its path. For example, an optimizer may accept arbitrary constraints in the form of costs such as: keeping a particular distance away from objects, and to approach a goal position from a given angle, among other possibilities”).
Regarding Claim 11, Bradski teaches:
The non-transitory computer readable medium of claim 1, wherein the robotic device is caused to communicate, using a communication module, with a remote system to receive (See at least Paragraph 43, “The sensing system 130 may use one or more sensors attached to a robotic arm 102, such as sensor 106 and sensor 108, which may be 2D sensors and/or 3D depth sensors that sense information about the environment as the robotic arm 102 moves. The sensing system may determine information about the environment that can be used by control system 140 (e.g., a computer running motion planning software) to pick and move boxes efficiently. The control system 140 could be located on the device or could be in remote communication with the device”): 
information that enhances the collision-free motion plan (See at least Paragraph 43, “The sensing system 130 may use one or more sensors attached to a robotic arm 102, such as sensor 106 and sensor 108, which may be 2D sensors and/or 3D depth sensors that sense information about the environment as the robotic arm 102 moves. The sensing system may determine information about the environment that can be used by control system 140 (e.g., a computer running motion planning software) to pick and move boxes efficiently. The control system 140 could be located on the device or could be in remote communication with the device”); 
information about the plurality of objects (See at least Paragraph 43, “The sensing system 130 may use one or more sensors attached to a robotic arm 102, such as sensor 106 and sensor 108, which may be 2D sensors and/or 3D depth sensors that sense information about the environment as the robotic arm 102 moves. The sensing system may determine information about the environment that can be used by control system 140 (e.g., a computer running motion planning software) to pick and move boxes efficiently. The control system 140 could be located on the device or could be in remote communication with the device”. Information about the environment includes the plurality of objects); and 
information about the robot's environment (See at least Paragraph 43, “The sensing system 130 may use one or more sensors attached to a robotic arm 102, such as sensor 106 and sensor 108, which may be 2D sensors and/or 3D depth sensors that sense information about the environment as the robotic arm 102 moves. The sensing system may determine information about the environment that can be used by control system 140 (e.g., a computer running motion planning software) to pick and move boxes efficiently. The control system 140 could be located on the device or could be in remote communication with the device”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 – 6, 12 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski in view of Suzuki (US 20160221196 A1).
Regarding Claim 3, Bradski teaches:
The non-transitory computer readable medium of claim 1,
Bradski does not teach, but Suzuki teaches:
wherein the robotic device is caused to: 
attach, using a gripper coupling mechanism, two or more fingers (See at least Paragraph 54, “In the present embodiment, the fingers (300) are discussed as the operating unit exchangeable with respect to the hand 200. For example, the first fingers 300 are mounted on the hand main body 201 in the state of FIG. 1, and the first fingers 300 can be exchanged for second fingers 310. In the state of FIG. 1, the second fingers 310 are respectively held by tool exchanger units 510 on the left side of FIG. 1” and Paragraph 86, “Next, a motion (automatic step) of respectively exchanging the first fingers 300 (first operating unit) mounted on the mounting portions 30 for the second fingers 310 (second operating unit) different from the first fingers 300 in the above-mentioned configuration is described with reference to FIG. 10 to FIG. 19”), which are selected from a plurality of fingers by a control module (See at least Controlling Apparatus 600 and Figure 2); and 
move the attached fingers to specific positions relative to the gripper (Paragraph 49, “At least one degree of freedom in position and orientation of the hand 200 supported by the link 107 can be changed by a motion of the arm 100. The hand 200 includes a hand main body 201 and the exchangeable fingers (300). The fingers (300) are exchangeable with respect to the hand main body 201, and work (operation) on the workpiece W can be performed by combining: controlling of the position or orientation of the arm 100 and the orientation of the hand main body 201; and an opening and closing operation on the fingers (300)”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of
the claimed invention to combine the gripper finger exchanging function and apparatus of Suzuki with Bradski so that “fingers best for the workpiece type and the work contents can be used” (Paragraph 54 of Suzuki).
Regarding Claim 4, the combination of Bradski and Suzuki teaches:
The non-transitory computer readable medium of claim 3,
Bradski does not teach, but Suzuki teaches:
wherein the robotic device is caused to: 
detach, as directed by a control module, the attached fingers; and 
attach different fingers (See at least Paragraph 86, “Next, a motion (automatic step) of respectively exchanging the first fingers 300 (first operating unit) mounted on the mounting portions 30 for the second fingers 310 (second operating unit) different from the first fingers 300 in the above-mentioned configuration is described with reference to FIG. 10 to FIG. 19” and Paragraph 111, “According to the above-mentioned structure, through a linear relative movement between the exchanger apparatus 500 and the hand 200 (arm 100) with at most one degree of freedom, detachment and attachment of fingers as the operating unit, that is, a finger exchange can be performed by a series of motions. Consequently, the time required for an automatic step including a finger exchange can be considerably shortened. In addition, according to the present embodiment, the convex portions 203b of the female dovetails 203a of each finger base 203 are respectively engaged with the concave portions (300b or 310b) of the male dovetails (300a or 310a) of each first or second finger (300 or 310), whereby finger positioning is performed. Hence, a finger exchange with high positioning accuracy can be repetitively performed, and a workpiece can be handled with high accuracy by the fingers (operating unit)”) to better manipulate at least one object selected from the plurality of objects (See at least Paragraph 54, “In the case of changing a product to be assembled (performing a step change), a workpiece W to be gripped and incorporated by the hand 200 is different, and hence fingers can be selectively used according to a workpiece W type and work contents. For example, fingers having different lengths and shapes are prepared as first, second, (third, . . . ) fingers, and the fingers are exchanged according to a workpiece W type and work contents, whereby the fingers best for the workpiece W type and the work contents can be used”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of
the claimed invention to combine the gripper finger exchanging function and apparatus of Suzuki with Bradski so that “fingers best for the workpiece type and the work contents can be used” (Paragraph 54 of Suzuki).
Regarding Claim 5, Bradski teaches:
The non-transitory computer readable medium of claim 1,
Bradski does not teach, but Suzuki teaches:
wherein the robotic device is caused to: 
attach, based on a command from the control module to the gripper coupling mechanism, each different finger at different instances of execution of the collision-free motion plan (See at least Paragraph 54, “For example, fingers having different lengths and shapes are prepared as first, second, (third, . . . ) fingers, and the fingers are exchanged according to a workpiece W type and work contents, whereby the fingers best for the workpiece W type and the work contents can be used” and Paragraph 86, “Next, a motion (automatic step) of respectively exchanging the first fingers 300 (first operating unit) mounted on the mounting portions 30 for the second fingers 310 (second operating unit) different from the first fingers 300 in the above-mentioned configuration is described with reference to FIG. 10 to FIG. 19”); and 
configure each attached finger in different positions (See at least Paragraph 49, “At least one degree of freedom in position and orientation of the hand 200 supported by the link 107 can be changed by a motion of the arm 100. The hand 200 includes a hand main body 201 and the exchangeable fingers (300). The fingers (300) are exchangeable with respect to the hand main body 201, and work (operation) on the workpiece W can be performed by combining: controlling of the position or orientation of the arm 100 and the orientation of the hand main body 201; and an opening and closing operation on the fingers (300)”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of
the claimed invention to combine the gripper finger exchanging function and apparatus of Suzuki with Bradski so that “fingers best for the workpiece type and the work contents can be used” (Paragraph 54 of Suzuki), and that those fingers most appropriate to the current task or workpiece might be attached during the course of work.
Regarding Claim 6, Bradski teaches:
The non-transitory computer readable medium of claim 1,
Bradski does not teach, but Suzuki teaches:
wherein the robotic device is caused to select, using the control module, a plurality of different fingers during operation of the at least one arm such that the best fingers are deployed to achieve the goals (See at least Paragraph 54, “In the case of changing a product to be assembled (performing a step change), a workpiece W to be gripped and incorporated by the hand 200 is different, and hence fingers can be selectively used according to a workpiece W type and work contents. For example, fingers having different lengths and shapes are prepared as first, second, (third, . . . ) fingers, and the fingers are exchanged according to a workpiece W type and work contents, whereby the fingers best for the workpiece W type and the work contents can be used”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of
the claimed invention to combine the gripper finger exchanging function and apparatus of Suzuki with Bradski so that “fingers best for the workpiece type and the work contents can be used” (Paragraph 54 of Suzuki).
Regarding Claim 12, Bradski teaches:
The non-transitory computer readable medium of claim 1,
Bradski does not teach, but Suzuki teaches:
wherein the robotic device is caused to engage at least one finger (See at least Paragraph 86, “Next, a motion (automatic step) of respectively exchanging the first fingers 300 (first operating unit) mounted on the mounting portions 30 for the second fingers 310 (second operating unit) different from the first fingers 300 in the above-mentioned configuration is described with reference to FIG. 10 to FIG. 19” and Paragraph 111, “According to the above-mentioned structure, through a linear relative movement between the exchanger apparatus 500 and the hand 200 (arm 100) with at most one degree of freedom, detachment and attachment of fingers as the operating unit, that is, a finger exchange can be performed by a series of motions”), located on a finger selection module (exchanger apparatus 500) in proximity of the robotic device (See at least Figure 1 which shows exchanger apparatus 500 in proximity to the robotic device), selected from a plurality of different fingers (See at least Paragraph 54, “In the case of changing a product to be assembled (performing a step change), a workpiece W to be gripped and incorporated by the hand 200 is different, and hence fingers can be selectively used according to a workpiece W type and work contents. For example, fingers having different lengths and shapes are prepared as first, second, (third, . . . ) fingers, and the fingers are exchanged according to a workpiece W type and work contents, whereby the fingers best for the workpiece W type and the work contents can be used” and Paragraph 86, “Next, a motion (automatic step) of respectively exchanging the first fingers 300 (first operating unit) mounted on the mounting portions 30 for the second fingers 310 (second operating unit) different from the first fingers 300 in the above-mentioned configuration is described with reference to FIG. 10 to FIG. 19”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of
the claimed invention to combine the gripper finger exchanging function and apparatus of Suzuki with Bradski so that “fingers best for the workpiece type and the work contents can be used” (Paragraph 54 of Suzuki).
Regarding Claim 13, the combination of Bradski and Suzuki teaches:
The non-transitory computer readable medium of claim 12,
Bradski further teaches:
wherein the robotic device is caused to:
receive a collision-free motion plan that is generated (See at least Paragraph 43, “The control system 140 could be located on the device or could be in remote communication with the device”, and Paragraph 91, “In further examples, part or all of method 500 may be performed by one or more control systems located on a robotic device and/or in remote communication with a robotic device”, Paragraph 64, “In other examples, the 3D model may be used for collision avoidance. Within examples, planning a collision-free path may involve determining the 3D location of objects and surfaces in the environment”, and Figure 5);
Bradski does not teach, but Suzuki teaches:
and 
select fingers from the plurality of different fingers to best manipulate a second object (See at least Paragraph 54, “In the case of changing a product to be assembled (performing a step change), a workpiece W to be gripped and incorporated by the hand 200 is different, and hence fingers can be selectively used according to a workpiece W type and work contents. For example, fingers having different lengths and shapes are prepared as first, second, (third, . . . ) fingers, and the fingers are exchanged according to a workpiece W type and work contents, whereby the fingers best for the workpiece W type and the work contents can be used”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of
the claimed invention to combine the gripper finger exchanging function and apparatus of Suzuki with Bradski so that “fingers best for the workpiece type and the work contents can be used” (Paragraph 54 of Suzuki).
Regarding Claim 14, the combination of Bradski and Suzuki teaches:
The non-transitory computer readable medium of claim 12,
Bradski further teaches:
…to execute an updated collision-free motion plan (See at least Paragraph 64, “In further examples, the optimizer may work in real time and may accept many kinds of constraints” and Paragraph 65, “Constant or frequent updating of the environment may allow the robot arm to quickly respond to changes. In further examples, an optimizer may perform frequent continuous collision checking throughout its path”).
Bradski does not teach, but Suzuki teaches:
wherein the robotic device is caused to switch fingers (See at least Paragraph 54, “In the case of changing a product to be assembled (performing a step change), a workpiece W to be gripped and incorporated by the hand 200 is different, and hence fingers can be selectively used according to a workpiece W type and work contents. For example, fingers having different lengths and shapes are prepared as first, second, (third, . . . ) fingers, and the fingers are exchanged according to a workpiece W type and work contents, whereby the fingers best for the workpiece W type and the work contents can be used”) …
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of
the claimed invention to combine the gripper finger exchanging function and apparatus of Suzuki with Bradski so that “fingers best for the workpiece type and the work contents can be used” (Paragraph 54 of Suzuki).
Regarding Claim 15, the combination of Bradski and Suzuki teaches:
The non-transitory computer readable medium of claim 12,
Bradski does not teach, but Suzuki teaches:
wherein the robotic device is caused to:
capture, using at least one camera, an image or images of any possibly attached fingers (See at least Paragraph 81, “Arbitrary detection methods can be adopted for the first distance sensors 522 and the second distance sensors 523, all of targets to be directly detected by these sensors are the fingers, and, for example, optical sensors and small-size digital cameras can be adopted therefor”); 
analyze the image or images (See at least Paragraph 81, “Arbitrary detection methods can be adopted for the first distance sensors 522 and the second distance sensors 523, all of targets to be directly detected by these sensors are the fingers, and, for example, optical sensors and small-size digital cameras can be adopted therefor”); 
determine which fingers the robotic device has attached, if any (See at least Paragraph 108, “As illustrated in FIG. 1, the two (or more) tool exchanger units 510 are prepared, whereby a corresponding number of (different) fingers can be prepared for exchange. In this case, if a finger as the operating unit is exchanged one after another through the above-mentioned exchange controlling, the tool exchanger unit 510 holding a particular finger may change one after another. To deal with this, the tool exchanger units 510, 510, . . . and the types of fingers that are respectively held by the tool exchanger units 510, 510, . . . in an initial state may be recorded in a table memory prepared in, for example, the RAM 603. Then, according to the progress of a finger exchange, the CPU 601 updates data of the table memory based on the holding position of an exchanged particular finger. Through such management, an appropriate finger can be mounted as the operating unit according to a workpiece type and the progress of a process”); and 
safely detach any attached fingers or attach any desired fingers (See at least Paragraph 111, “According to the above-mentioned structure, through a linear relative movement between the exchanger apparatus 500 and the hand 200 (arm 100) with at most one degree of freedom, detachment and attachment of fingers as the operating unit, that is, a finger exchange can be performed by a series of motions”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of
the claimed invention to combine the gripper finger exchanging function and apparatus, including the apparatus and function to track the fingers currently attached and available of Suzuki with Bradski so that there may be confidence that the robot is using “fingers best for the workpiece type and the work contents” (Paragraph 54 of Suzuki).
Regarding Claim 16, the combination of Bradski and Suzuki teaches:
The non-transitory computer readable medium of claim 15,
Bradski further teaches:
wherein the robotic device is caused to: 
send the image to a remote server (See at least Paragraph 100, “Note that the process of receiving sensor data from the one or more sensors and determining a virtual representation may be performed by a control system of a robotic device and/or by a remote control system”); and 
receive enhanced information from the remote server that is used in updating the collision-free motion plan (See at least Paragraph 65, “In additional examples, an environment may be captured as a mesh or set of 3D points. A robot arm may be represented as a convex hull of plane segments for quick collision checking. Constant or frequent updating of the environment may allow the robot arm to quickly respond to changes. In further examples, an optimizer may perform frequent continuous collision checking throughout its path" and Paragraph 43, “The control system 140 could be located on the device or could be in remote communication with the device”).
Regarding Claim 17, Bradski teaches:
A method of implementing manipulation of objects using an automated device, the method comprising:
providing input information about the objects to a control module of the automated device (See at least Paragraph 53, “The robotic device may be controlled to pick boxes from a stack of boxes 220 containing a heterogenous mix of shapes and sizes of boxes”, and Paragraph 54, “Within examples, a virtual environment including a model of the objects in 2D and/or 3D may be determined and used to develop a plan or strategy for picking up the boxes”); 
providing information about the automated device's environment to the control module (See at least Paragraph 43, “The sensing system may determine information about the environment that can be used by control system 140 (e.g., a computer running motion planning software) to pick and move boxes efficiently”); 
receiving a stimulus to perform a procedure (See at least Paragraph 53, “The robotic device may be controlled to pick boxes from a stack of boxes 220 containing a heterogenous mix of shapes and sizes of boxes” and Paragraph 54, “Within examples, a virtual environment including a model of the objects in 2D and/or 3D may be determined and used to develop a plan or strategy for picking up the boxes. In some examples, the robot may use one or more sensors to scan an environment containing objects, as shown in FIG. 2B. As the robotic arm 102 moves, a sensor 106 on the arm may capture sensor data about the stack of boxes 220 in order to determine shapes and/or positions of individual boxes. In additional examples, a larger picture of a 3D environment may be built up by integrating information from individual (e.g., 3D) scans. Sensors performing these scans may be placed in fixed positions, on a robotic arm, and/or in other locations. According to various embodiments, scans may be constructed and used in accordance with any or all of a number of different techniques”); 
capturing, using one or more cameras positioned in the environment of the automated device, a plurality of images of the objects (See at least Paragraph 54, “Within examples, a virtual environment including a model of the objects in 2D and/or 3D may be determined and used to develop a plan or strategy for picking up the boxes. In some examples, the robot may use one or more sensors to scan an environment containing objects, as shown in FIG. 2B”, Paragraph 55, “In further examples, scans may be from fixed-mount cameras that have fields of view (FOVs) covering a given field”, and Figures 1A, 2A – 2C); 
analyzing the plurality of images, information about the objects, and information about the environment to determine a collision-free motion plan (See at least Paragraph 64, “In other examples, the 3D model may be used for collision avoidance. Within examples, planning a collision-free path may involve determining the 3D location of objects and surfaces in the environment. A path optimizer may make use of the 3D information provided by environment reconstruction to optimize paths in the presence of obstacles. In further examples, the optimizer may work in real time and may accept many kinds of constraints. As an example of such a constraint, the optimizer may attempt to keep the end effector level throughout the path”, Paragraph 65, “In additional examples, an environment may be captured as a mesh or set of 3D points. A robot arm may be represented as a convex hull of plane segments for quick collision checking. Constant or frequent updating of the environment may allow the robot arm to quickly respond to changes. In further examples, an optimizer may perform frequent continuous collision checking throughout its path. An optimizer may accept arbitrary constraints in the form of costs, such as to keep a certain distance away from objects or to approach a goal position from a given angle. Additionally, an optimizer may avoid robot fault conditions by working in joint space, keeping track of windup and choosing goal positions from among multiple inverse kinematics solutions. One strategy for motion planning may involve looking ahead several moves to see if the chosen goal joint position will be acceptable for the next move”, and Paragraph 66, “In some embodiments, path constraints, such as collision avoidance for robotic arms, cameras, cables, and/or other components, may be put in a constraint based planning solver and solved for to yield a best path to move the arm for perception. Additionally, in some embodiments, the solver may determine a best path for picking up, moving, and placing an object”); …
…and 
executing the collision-free motion plan to manipulate the selected object using the at least one finger in order to complete the procedure (See at least Paragraph 61, “A control system may then determine that box 222 is the next box to pick, possibly based on its shape and size, its position on top of the stack of boxes 220, and/or based on characteristics of a target container or location for the boxes. The robotic arm 102 may then be controlled to pick up the box 222 using gripper 104 and place the box 222 onto the conveyer belt 110 (e.g., to transport box 222 into a storage area)”).
Bradski does not teach, but Suzuki teaches:
…selecting at least one finger from a plurality of fingers to attach to an arm of the automated device (Paragraph 111, “According to the above-mentioned structure, through a linear relative movement between the exchanger apparatus 500 and the hand 200 (arm 100) with at most one degree of freedom, detachment and attachment of fingers as the operating unit, that is, a finger exchange can be performed by a series of motions”), wherein the at least one finger is selected based on properties of a selected object in the captured image to best achieve the procedure (See at least Paragraph 54, “In the case of changing a product to be assembled (performing a step change), a workpiece W to be gripped and incorporated by the hand 200 is different, and hence fingers can be selectively used according to a workpiece W type and work contents. For example, fingers having different lengths and shapes are prepared as first, second, (third, . . . ) fingers, and the fingers are exchanged according to a workpiece W type and work contents, whereby the fingers best for the workpiece W type and the work contents can be used”);…
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of
the claimed invention to combine the gripper finger exchanging function and apparatus of Suzuki with Bradski so that “fingers best for the workpiece type and the work contents can be used” (Paragraph 54 of Suzuki).
Regarding Claim 18, the combination of Bradski and Suzuki teaches:
The method of claim 17,
Bradski further teaches:
wherein the step of analyzing further includes: identifying each of the objects in the plurality of images based on the information about the object (See at least Paragraph 61, “A control system may then determine that box 222 is the next box to pick, possibly based on its shape and size, its position on top of the stack of boxes 220, and/or based on characteristics of a target container or location for the boxes. The robotic arm 102 may then be controlled to pick up the box 222 using gripper 104 and place the box 222 onto the conveyer belt 110 (e.g., to transport box 222 into a storage area)”); and 
determining the position of each of the objects (See at least Paragraph 54, “Within examples, a virtual environment including a model of the objects in 2D and/or 3D may be determined and used to develop a plan or strategy for picking up the boxes. In some examples, the robot may use one or more sensors to scan an environment containing objects, as shown in FIG. 2B” and Paragraph 64, “In other examples, the 3D model may be used for collision avoidance. Within examples, planning a collision-free path may involve determining the 3D location of objects and surfaces in the environment. A path optimizer may make use of the 3D information provided by environment reconstruction to optimize paths in the presence of obstacles. In further examples, the optimizer may work in real time and may accept many kinds of constraints. As an example of such a constraint, the optimizer may attempt to keep the end effector level throughout the path”).
Regarding Claim 20, the combination of Bradski and Suzuki teaches:
The method of claim 17
Bradski further teaches:
further comprising receiving, at an input device, a stimulus from a remote system (See at least Paragraph 43, “The sensing system 130 may use one or more sensors attached to a robotic arm 102, such as sensor 106 and sensor 108, which may be 2D sensors and/or 3D depth sensors that sense information about the environment as the robotic arm 102 moves. The sensing system may determine information about the environment that can be used by control system 140 (e.g., a computer running motion planning software) to pick and move boxes efficiently. The control system 140 could be located on the device or could be in remote communication with the device”) and providing the stimulus to the control module to initiate execution of a second procedure that results from the procedure (See at least Paragraph 64, “In other examples, the 3D model may be used for collision avoidance. Within examples, planning a collision-free path may involve determining the 3D location of objects and surfaces in the environment. A path optimizer may make use of the 3D information provided by environment reconstruction to optimize paths in the presence of obstacles. In further examples, the optimizer may work in real time and may accept many kinds of constraints. As an example of such a constraint, the optimizer may attempt to keep the end effector level throughout the path”. Attempting to keep the end effector level throughout the path is a second procedure that is a direct result of another procedure that could be considered the first procedure, such as scanning the environment or executing the collision-free path).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski in view of Levine (US 20190283245 A1).
Regarding Claim 9, Bradski teaches:
The non-transitory computer readable medium of claim 1,
Bradski further teaches: 
wherein the robotic device is caused to: 
store images captured by a camera (See at least Paragraph 43, “The sensing system 130 may use one or more sensors attached to a robotic arm 102, such as sensor 106 and sensor 108, which may be 2D sensors and/or 3D depth sensors that sense information about the environment as the robotic arm 102 moves” and Paragraph 55, “In further examples, scans may be from fixed-mount cameras that have fields of view (FOVs) covering a given field”); 
Bradski does not teach, but Levine teaches:
and 
store information about the camera's position at that time relative to the environment, robot, and the plurality of objects (See at least Paragraph 35, “Example vision sensors 184A and 184B are also illustrated in FIG. 1. In FIG. 1, vision sensor 184A is mounted at a fixed pose relative to the base or other stationary reference point of robot 180A. Vision sensor 184B is also mounted at a fixed pose relative to the base or other stationary reference point of robot 180A. As illustrated in FIG. 1, the pose of the vision sensor 184A relative to the robot 180A is different than the pose of the vision sensor 184B relative to the robot 1806”, Paragraph 36, “The vision sensor 184A has a field of view of at least a portion of the workspace of the robot 180A, such as the portion of the workspace that includes example objects 191A”, and Paragraph 39, “Each grasp attempt by robot 180A, 180B, and/or other robots consists of T separate time steps or instances. At each time step, a current image (I.sub.t.sup.i) captured by the vision sensor of the robot performing the grasp attempt is stored, the current pose (p.sub.t.sup.i) of the end effector is also stored, and the robot chooses a path (translational and/or rotational) along which to next move the gripper”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of
the claimed invention to combine the capturing and storing of images of Levine with the robotic device of Bradski to facilitate the training of a neural network, as found in Levine, which would allow the robotic device of Bradski to more effectively and efficiently grasp objects.
Regarding Claim 10, the combination of Bradski and Levine teaches:
The non-transitory computer readable medium of claim 9,
Bradski further teaches:
wherein the robotic device is caused to: …
confirm an object's position and the object's identity (See at least Paragraph 5, “The method involves identifying one or more characteristics of a physical object within a physical environment”, and Paragraph 54, “Within examples, a virtual environment including a model of the objects in 2D and/or 3D may be determined and used to develop a plan or strategy for picking up the boxes”); and 
enhance a collision-free motion plan (See at least Paragraph 43, “The sensing system 130 may use one or more sensors attached to a robotic arm 102, such as sensor 106 and sensor 108, which may be 2D sensors and/or 3D depth sensors that sense information about the environment as the robotic arm 102 moves. The sensing system may determine information about the environment that can be used by control system 140 (e.g., a computer running motion planning software) to pick and move boxes efficiently. The control system 140 could be located on the device or could be in remote communication with the device”).
Bradski does not teach, but Levine teaches:
wherein the robotic device is caused to: 
train a module, using the stored images and the position information for the stored images (See at least Paragraph 2, “Some implementations are directed to training a deep neural network, such as a convolutional neural network (also referred to herein as a “CNN”), to predict the probability that candidate motion data for an end effector of a robot will result in a successful grasp of one or more objects by the end effector”);
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of
the claimed invention to combine the training of a deep neural network of Levine with the robotic device of Bradski to more effectively and efficiently grasp objects.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski in view of Suzuki and further in view of Nagao (US 20210354300 A1).
Regarding Claim 19, the combination of Bradski and Suzuki teaches:
The method of claim 17
Neither Bradski or Suzuki, or a combination thereof teaches, but Nagao teaches:
further comprising: 
receiving, through a speech recognition module, verbal input from a user (See at least Paragraph 36, “The speech recognition unit 120 recognizes the acquired speech. Specifically, the speech recognition unit 120 extracts speech data, representing the user's speech command, from the speech acquired by the speech acquisition unit 110, and performs a speech recognition process on the extracted speech data” and Figure 3); and 
providing a digital representation of the verbal input to the control module (See at least Paragraph 36, “The speech recognition process may be performed by using a known speech recognition technique to convert the speech data into text data. The speech recognition unit 120 transmits the recognition results (such as a text command, a character string, a speech feature vector, and a speech feature vector sequence), acquired from the speech data, to the operation control unit 140”, Paragraph 104, “The functions of the controller 100 according to an embodiment may be implemented by one or more circuits that are configured by analog circuits, digital circuits, or analog-digital mixture circuits. In addition, a control circuit for controlling the functions may be provided. Each of the circuits may be an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA) or the like”, and Figure 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of
the claimed invention to combine the speech recognition module of Nagao with the robotic device of Suzuki combined with Bradski in order to allow for speech-based interaction and control of the robotic device with a user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C GAMMON whose telephone number is (571)272-4919. The examiner can normally be reached M - F 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW C GAMMON/               Examiner, Art Unit 3664                                                                                                                                                                                         
/ADAM R MOTT/               Supervisory Patent Examiner, Art Unit 3664